                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

CALE MARCUS STRICKLAND                           §
         Plaintiff,                              §
                                                 §
vs.                                              §      CIVIL ACTION NO. 8:19-00322-MGL
                                                 §
WJTV MISSISSIPPI’S FIRST NEWS                    §
STATION; and JEFFERY GUY,                        §
           Defendants.                           §

              ORDER ADOPTING THE REPORT AND RECOMMENDATION
                AND DISMISSING THIS ACTION WITHOUT PREJUDICE
                AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       This case was filed as a defamation action. Plaintiff is proceeding pro se. The matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting the Court summarily dismiss this action without prejudice and without

issuance and service of process. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
        The Magistrate Judge filed the Report on February 13, 2019, ECF No. 8, but Plaintiff failed

to file any objections to the Report. “[I]n the absence of a timely filed objection, a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court this action is DISMISSED WITHOUT PREJUDICE and without issuance and service

of process.

        IT IS SO ORDERED.

        Signed this 5th day of March, 2019, in Columbia, South Carolina.



                                                            s/ Mary Geiger Lewis
                                                            MARY GEIGER LEWIS
                                                            UNITED STATES DISTRICT JUDGE


                                           *****
                                NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                    2
